Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-13 and 15-20 are rejected under 35 U.S.C. 102a2 as being anticipated by US 2018/0213403 (Shi).
As to claims 1 and 15, Shi teaches control plane entity (see paragraph 130, control plane signaling handled by MNB
at least one processor; and a memory coupled to the at least one processor and having program instructions stored thereon which, when executed by the at least one processor, cause the control plane entity to: 
obtain a root key (see step 1602, fig 16 and paragraphs 202 and 204, KeNB=root key); 
generate a first user plane security key based on the root key (see step 1603, fig 16 and paragraphs 202 and 207, various user plane keys derived from KeNB), 
wherein the first user plane security key is a user plane security key used between a user plane entity of the first centralized unit and a terminal, and the first user plane security key comprises at least one of a first user plane encryption key or a first user plane integrity key (see paragraph 202); and 
send the first user plane security key to the user plane entity of the first centralized unit (see step 1604, fig 16 and paragraphs 130 and 209. SRAN-node=user plane entity).
As to claim 9, the user plane entity of the first centralized unit cited in the rejection of claim 15 performs all of the step recited in claim 9.
As to claims 2, 10 and 16, Shi further teaches wherein the base station further comprises a first distributed unit (SRAN-node, fig 8), and the instructions further cause the control plane entity to: generate the first user plane security key based on the root key and at least one of a first security algorithm, an identifier of the user plane entity of the first centralized unit, an identifier of the first distributed unit, bearer information, see paragraphs 130, 207-210 and 217, security/integrity algorithms used with root key to generate and transmit user plane keys for a specific SRAN-node associated with a PCI and handing the user plane data for a specific radio bearer).  
As to claims 3, 11 and 17, Shi further teaches the instructions further cause the control plane entity to: select the first security algorithm based on an algorithm priority list of the user plane entity of the first centralized unit, wherein the algorithm priority list comprises the first security algorithm (note that the first security algorithm is established as an alternative feature in claims 2, 9 and 16, and therefor are not required to be given weight as Shi already teaches at least one of the other alternative).
As to claims 4, 12 and 18, Shi further teaches wherein the algorithm priority list is stored in the control plane entity of the first centralized unit (note that the first security algorithm is established as an alternative feature in claims 2, 9 and 16, and therefor are not required to be given weight as Shi already teaches at least one of the other alternative features).  
As to claims 5, 13 and 19, Shi further teaches wherein the algorithm priority list is stored in the user plane entity of the first centralized unit; and the instructions further cause the control plane entity to: request the algorithm priority list from the user plane entity of the first centralized unit; and receive the algorithm priority list from the user plane entity of the first centralized unit (note that the first security algorithm is established as an alternative feature in claims 2, 9 and 16, and therefor are not required to be given weight as Shi already teaches at least one of the other alternative features).
As to claims 6 and 20, Shi further teaches wherein the instructions further cause the control plane entity to: send a parameter used to generate the first user plane security key to the terminal, wherein the parameter comprises at least one of the following: the first security algorithm, the identifier of the user plane entity of the first centralized unit, the identifier of the first distributed unit, the bearer information, the session information, and the TEID information (see step 1605, fig 16 and paragraphs 212 and 213).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of US 2018/0084464 (Ozturk et al.).
As to claim 7, Shi further teaches is wherein the root key is of the control plane entity of the first centralized unit (see paragraphs 130 and 205). 
What is lacking from Shi and the obtaining, the root key comprises one of the following (a) - (b): (a) receiving, by the control plane entity of the first centralized unit, the root key that is of the control plane entity of the first centralized unit and that is from a control plane entity of a second centralized unit; or receiving, by the control plane entity of the first centralized unit, a root key of the first base station from a control plane entity of a second centralized unit, and generating the root key of the control plane entity of the first centralized unit based on the root key of the first base station; and wherein the second centralized unit is a centralized unit comprised in a second base station. 
In analogous art, Ozturk teaches a target base station receiving a root key from a source base station so that it may derive various security keys including those for a user plane connection to a UE (see Ozturk, paragraphs 91, 92, 122 and 123).
It would have been obvious to apply this teaching of Ozturk into Shi so as to maintain continuity during a handover from the macro base station of Shi to another macro base station.
As to claim 8, Shi further teaches wherein the root key is of the first base station (see paragraphs 130 and 205).
What is lacking from Shi is and the obtaining the root key comprises: receiving, by the control plane entity of the first centralized unit, the root key of the first base station from a control plane entity of a second centralized unit, wherein the second centralized unit is a centralized unit comprised in a second base station.  
In analogous art, Ozturk teaches a target base station receiving a root key from a source base station so that it may derive various security keys including those for a user plane connection to a UE (see Ozturk, paragraphs 91, 92, 122 and 123).
It would have been obvious to apply this teaching of Ozturk into Shi so as to maintain continuity during a handover from the macro base station of Shi to another macro base station.
As to claim 14, Shi further teaches wherein the root key is of the first base station or a root key of the control plane entity of the first centralized unit (see paragraphs 130 and 205).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641